DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/026,026 filed on July 2, 2018.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, in claim 1, the code is printed on a label with thermosensitive ink and conventional ink (see claim 1, line 3).  It is unclear how the code was received via text message.  
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/03585115 A1 to Biermann et al. (hereinafter “Biermann”).  
Regarding claim 1, Biermann teaches a method for verifying a product in a cold-chain (see abstract) wherein the label information is printed with temperature-sensitive ink marks 602 and non-temperature-sensitive ink marks 634 (see figure 6, and paragraphs 0083 and thereafter); changing the temperature-sensitive mark can be interpreted as determining the significance of the code as limited in claim 1; and depending on the temperature exposure condition; the indication such as “replace item” can be displayed (see paragraph 0084). Determination of the significance is also illustrated in figure 3 (see paragraphs 0068 and thereafter).  
Regarding claim 2, the reading of the barcode (see paragraph 0051 and 0053) at POS or checkout counter includes look up operation.
Regarding claim 3, if determination is verified (cold-chain is not activated), the label in figure 3 or figure 6 would not show any warning information and appear to be normal label.

Regarding claim 6, threshold can be set if it goes above a temperate or below another temperature (see paragraph 0075).
Regarding claims 7 and 8, the temperature sensitive ink can change color such that in some instance, the color of the marking becomes darker (appear) or loses intensity (disappear) (see paragraph 0075). 
Regarding claim 9, see the description for claims 7 and 8 above, the portion of the barcode may disappear, and the barcode may become unreadable if the cold-chain indicator is activated (see paragraph 0068).
Regarding claims 10 and 11, this limitation is identical to claim 9 except temperature threshold and portion of the barcode being printed with temperature-sensitive ink.  All permutations of temperature range and portions of code is essentially disclosed in paragraphs 0074-0076.
Regarding claim 12, as shown in figure 5, portion 512 and portion 516 can be interpreted as generic “first,” “second,” or “third” portion on the label (see figure 5 and paragraphs 0074 and thereafter).
Regarding claims 13 and 14, the cold chain indicator 122 can show various messages and changes colors to more than one colors (see paragraph 0089).

Regarding claim 16, see the description for claim 1 above.   The system is further illustrated in figures 1 and 2 comprising a set of barcode readers 116 and computing device 102 and other components (see pagraph 0025).
Regarding claim 17, appropriate message is generated to the user if cold-chain was not in compliance (see paragraphs 0040, 0084, and 0089)
Regarding claim 18, if cold-chain indicator is activate, an alert notification is sent to the users via user interface device (see paragraph 0125).
Regarding claim 19, the user can have access to the collection of the data in the system (see paragraph 0184).  The system includes server computers (see paragraph 0025 and 0029).  
Regarding claim 20, see the description for claim 1 above.  Various program running on client side and server side (see paragraph 0029) are some of the computer programs running in the system.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 25, 2021